Exhibit 10.3

WAIVER LETTER

June 20, 2008

David G. Tacelli

LTX Corporation

825 University Avenue

Norwood, Massachusetts 02062

Dear David:

Reference is made to (i) the Change-of-Control Employment Agreement dated
March 2, 1998 between you and the Company (your “Employment Agreement”) and
(ii) the Agreement and Plan of Merger, of even date herewith (the “Merger
Agreement”), by and among LTX Corporation, a Massachusetts corporation (“LTX”),
Zoo Merger Corporation (“Merger Sub”), a Delaware corporation and a direct
wholly-owned subsidiary of LTX, and Credence Systems Corporation, a Delaware
corporation (“Credence”). Each capitalized term used herein and not otherwise
defined herein shall have the meaning ascribed to such term in your Employment
Agreement.

By signing in the space provided below, you confirm that, in connection with the
execution and delivery of the Merger Agreement, you hereby acknowledge and agree
that neither the execution and delivery of the Merger Agreement nor the
consummation of the transactions contemplated thereby (including, without
limitation, the merger of Merger Sub with and into Credence) shall constitute a
Change of Control under Section 2 of your Employment Agreement.

Except as expressly modified by the terms of this Waiver Letter, your Employment
Agreement shall remain in full force and effect in accordance with its original
terms.

Very truly yours,

 

LTX CORPORATION By:  

/s/ Mark J. Gallenberger

Name:   Mark J. Gallenberger Title:   Vice President & CFO

 

ACKNOWLEDGED AND AGREED:

/s/ David G. Tacelli

Name:   David G. Tacelli Date:   June 20, 2008